IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                              RENDERED: DECEMBER 16, 2021
                                                      NOT TO BE PUBLISHED


                     Supreme Court of Kentucky
                                    2020-SC-0289-MR


EZELL R. MILLER                                                         APPELLANT


                      ON APPEAL FROM GRAVES CIRCUIT COURT
V.                     HONORABLE TIMOTHY C. STARK, JUDGE
                           NO. 16-CR-0087 & 19-CR-0463


COMMONWEALTH OF KENTUCKY                                                APPELLEE


                      MEMORANDUM OPINION OF THE COURT

                                      AFFIRMING

      Ezell Miller (Miller) was found guilty of murder, first-degree burglary, two

counts of first-degree wanton endangerment, tampering with physical evidence,

assault under extreme emotional disturbance, and being a first-degree

persistent felony offender. He now appeals his resulting sentence of life

imprisonment without the possibility of parole as a matter of right.1

                I.    FACTUAL AND PROCEDURAL BACKGROUND

      In the early morning hours of February 28, 2016, police were dispatched

to the home of twenty-two-year-old Lauren Alexander (Lauren). Upon arrival,

one officer’s body camera captured Miller standing on Lauren’s porch holding

her two-year-old son and two-month-old daughter. Miller immediately told the

officer, “they tried to rob me, they shot my bitch.” The responding officers


      1   Ky. Const. § 110(2)(b).
observed that the front door of the home appeared to have been kicked in.

They then found Lauren, alive, on the floor in the middle of the threshold

between the living room and kitchen. She had sustained a single gunshot

wound to her head fired between one to four inches away according to the

medical examiner’s subsequent findings. She was flown to a hospital in

Tennessee where she died the following day.

      Miller lived in Lauren’s neighborhood with his girlfriend Brianna Craft

(Brianna). Miller and Lauren were never in a serious dating relationship, but

they “messed around.” During one of his interviews with the police, Miller

stated that he would go see Lauren while Brianna was at work.

      At trial, four of Miller’s statements to police about what occurred the

morning of the shooting were played for the jury. His first statement was taken

at Lauren’s home when the police first arrived; his second and third statements

were formal interviews on the day of the shooting, one in the morning and one

in the evening; and his final statement was a formal interview taken two days

after the shooting. His first three statements included basically the same story

with some variation, while his final statement was completely different from the

previous three with regard to the shooting itself.

      In his first three statements, Miller told police he was at a party on the

night of February 27 into the early morning of February 28. Brianna picked

him up to take him home, and they drove past Lauren’s house on the way

there. Miller saw a vehicle that was not Lauren’s parked in Lauren’s driveway.

Miller apparently suspected, and was correct, that Lauren had a male friend

                                        2
over. The man, Tresviante “Mata” McCampbell (Mata), and Miller did not know

each other. Miller went to Brianna’s house and then walked to Lauren’s house.

He said that when he arrived at Lauren’s house he kicked her front door in

because he was drunk and upset. He said that when he got there Lauren was

standing in the living room feeding her daughter a bottle, and her son was

asleep in a playpen in Lauren’s bedroom. In his first two statements to police,

Miller said he was not upset that Mata was there. But, in his third interview

he admitted that he was mad because Lauren had lied to him by previously

telling him she was not seeing Mata. Miller alternated between saying that he

and Mata “had words” and that Miller “slapped the shit out of him,” and saying

that he and Mata did not argue and Mata “just up and left” when Miller got

there. Miller said that a couple of minutes after Mata left, a masked man with

a pistol barged into the home and told them to get down. Miller claimed that

Lauren handed him her daughter, and charged the gunman. The gunman got

nervous when Lauren charged him, accidentally shot her, and then left.

      In Miller’s final statement to police he said that he went to Lauren’s

house and, after Mata left, he and Lauren were arguing about Mata being

there. Miller said he put his gun down, and then Lauren put her baby down

and went for the gun. He said they fought over the gun and Lauren was shot

accidentally. He said he told the police “the stupidest lie” in his previous

statements.

      Miller also told the police that he could not call 911 after the shooting

because his phone was dead, so he went to Connie Saxton’s (Connie) house to

                                        3
get either a battery or a phone charger. Connie lived next door to Lauren and

testified that, prior to the events of that morning, Miller was like a brother to

her. Connie said that on the morning of the shooting she woke up to three

missed calls from Miller that came in at 5:47 a.m., 5:48 a.m., and 5:49 a.m.,

respectively. She tried to call Miller back at 6:24 a.m., but he did not answer.

Very shortly after she tried to call him back, he came to her house with

Brianna. He called 911 at 6:30 a.m. while at Connie’s house. Connie said that

Miller looked “shook up” and told her that someone had kicked in the door to

Lauren’s house and tried to rob him. Minutes later Miller told her that he and

Lauren were wrestling for the gun and it accidentally went off.

      Mata told police that he and Lauren were asleep in bed when Lauren’s

phone started to ring. He then heard someone outside telling Lauren to open

the door, but she refused. Eventually, a man he did not know kicked in the

door. By the time Mata sat up in bed, the man had a gun pointed at him.2 The

man was asking Lauren, “is this what you want? Is this the [man] you want?”

Mata told Lauren to take the children and go into the kitchen, and she did.

The man told Mata that he would kill him while he had the gun pointed at his

face. The man eventually went into the kitchen with Lauren, and Mata got his

belongings and left. Mata said the man pistol whipped him as he was leaving.

Mata gave the police a description of the man that was consistent with Miller’s

description. He also said that Miller carried a “big gun” with an “infrared




      2   The doorway to Lauren’s bedroom was to the immediate left of the front door.

                                            4
beam.” At trial, Mata said that he did not remember the events of that

morning, did not recognize the gun, and he did not positively identify Miller.

       During their investigation, the police obtained a search warrant for

Brianna’s home. They discovered a Glock Model 31 .357 Sig3 with a red laser

sight wrapped in a t-shirt just inside the door of the home’s crawl space.

Although the exact time of the shooting could not be determined, the

Commonwealth posited that Miller shot Lauren just before making his first call

to Connie at 5:47 that morning. And, in the forty-three minutes between his

first call to Connie and the 911 call at 6:30, Miller walked to Brianna’s house to

hide the gun, and then went back to Connie’s house with Brianna to call 911.

       A firearms examiner with the Kentucky State Police testified that the

spent .357 Sig cartridge case found in Lauren’s home was fired from the gun

found hidden under Brianna’s house. In addition, forensic testing showed that

blood found on Miller’s jeans, shoes, and gun matched Lauren’s DNA.

       Miller did not present any evidence, but during closing arguments his

counsel asserted that the shooting was an accident. Specifically, he implied

that Lauren accidentally shot herself while she and Miller were fighting over the

gun.

       The jury ultimately convicted Miller of Lauren’s murder and the first-

degree burglary of her home. It also convicted him of two counts of first-degree

wanton endangerment in relation to her two children who were present during



       3 The Glock Model 31 is manufactured by Glock but uses a Sig Sauer .357

cartridge.

                                         5
the shooting, assaulting Mata under extreme emotional disturbance, and

tampering with physical evidence by hiding the murder weapon. The jury

further found him to be a first-degree persistent felony offender, and sentenced

him to life without the possibility of parole based upon its findings that the

requirements of KRS4 532.025(2)(a)1 and 25 were met.

      Additional facts are discussed below as necessary.

                                 II.   ANALYSIS

A. Prosecutorial Vindictiveness

      Miller’s first allegation of error is that the Commonwealth indicted him

on additional charges solely because he refused to stipulate to the anticipated

testimony of a Kentucky State Police forensic scientist. He therefore argues

that the second indictment was the result of prosecutorial vindictiveness, and

that the trial court erred by allowing the two indictments to be joined for trial.

      For context, a brief overview of the pretrial timeline of this case is

needed. On April 14, 2016, Miller was indicted, in pertinent part, for murder,

first-degree burglary, two counts of wanton endangerment, tampering with

physical evidence, and being a first-degree persistent felony offender. Nearly

three years later, in January of 2019, a new Commonwealth’s Attorney took

office. A month after taking office, the new Commonwealth’s Attorney filed a




      4   Kentucky Revised Statute.
      5 Specifically, the jury found that “the offense of murder was committed by a
person who has a substantial history of serious assaultive criminal convictions” and
that “the offense of murder . . . was committed while the offender was engaged in the
commission of . . . burglary in the first degree[.]” KRS 532.025(1)(a)1 and 2.

                                          6
notice of intent to seek an enhanced penalty under KRS 532.025; specifically,

life imprisonment without the possibility of parole or life imprisonment without

the possibility of parole for twenty-five years. Because of this, the trial, which

was originally scheduled for March of 2019, was pushed back indefinitely

pending the conclusion of the defense’s mitigation investigation. During a pre-

trial hearing on April 19, 2019, the court set the ultimate trial date of February

4-7, 2020, without objection from the defense.

      At the next pre-trial hearing on December 2, 2019, the Commonwealth

announced that it intended to seek another indictment against Miller for

second-degree assault and terroristic threatening for his actions against Mata.

It planned to seek that indictment during the next grand jury session on

December 13, 2019. The Commonwealth also put the court on notice that it

was informed earlier that morning that the defense would not stipulate to

evidence that was anticipated to be entered through a former Kentucky State

Police forensic scientist, Erica Fite (Erica). The Commonwealth said Erica now

lived in Washington, and because the defense would not stipulate, the

Commonwealth had to figure out how to get her testimony in, either by

deposition or getting funds to procure her presence at trial.

      On December 13, the Commonwealth successfully indicted Miller for

second-degree assault and terroristic threatening.6 It then filed a motion for

joinder. At the final pretrial hearing on January 1, 2020, defense counsel




      6   The count of terroristic threatening was ultimately dismissed.

                                            7
objected to the two indictments being joined for trial. Defense counsel argued

that they were now one month away from trial in a case that had been pending

for years. Miller’s counsel accused the Commonwealth of piling on charges at

the eleventh hour and of trying Miller “by ambush.” He asserted that the two

new charges should therefore be tried separately. The defense never argued

that joinder was improper because the Commonwealth only sought the second

indictment to punish Miller for refusing to stipulate to Erica’s testimony.

      The trial court noted that the facts relating to the crimes against Mata

were known to the defense, and that the facts set out in the new indictment

could be introduced at the trial on the first indictment. In addition, the

Commonwealth made its intention to seek the second indictment known on

December 2, 2019, two months prior to trial. It therefore granted the

Commonwealth’s motion for joinder.

      It has long been part of our jurisprudence that “specific grounds not

raised before the trial court, but raised for the first time on appeal will not

support a favorable ruling on appeal. Most simply put, a new theory of error

cannot be raised for the first time on appeal.”7 Here, the factual basis for the

argument Miller presents to this Court, i.e., that the second indictment was

punishment for the defense’s refusal to stipulate to Erica’s testimony, was

crystalized during the December 2 hearing. The defense had ample time to

formulate that argument and present it to the trial court during the January 1



      7 St. Clair v. Commonwealth, 451 S.W.3d 597, 613 (Ky. 2014) (internal quotation

marks omitted).

                                         8
hearing when the motion for joinder was considered. It did not do so. We

therefore hold that Miller’s argument that the prosecutorial vindictiveness

occurred in this case is unpreserved. Miller did not request palpable error

review of this issue under RCr8 10.26.

      Nevertheless, Miller has failed to prove that prosecutorial vindictiveness

occurred. “Prosecutorial vindictiveness is a constitutional doctrine based on

the premise that a person may not be punished for exercising a protected

statutory or constitutional right. Prosecutorial vindictiveness can manifest

itself in two ways: actual vindictiveness and presumed vindictiveness based

upon the facts and circumstances of the case.”9 A presumption of

prosecutorial vindictiveness is inapplicable to the pretrial setting.10 Therefore,

Miller must prove actual vindictiveness by the prosecution, meaning he must

produce “objective evidence that [the] prosecutor acted in order to punish [him]

for standing on his legal rights.”11 That objective evidence is not present in the

record before us.

      Miller also asserts that the trial court erred by granting the

Commonwealth’s motion for joinder of the two indictments. He contends that



      8   Kentucky Rule of Criminal Procedure.
      9 Commonwealth v. Perry, 507 S.W.3d 588, 592 (Ky. App. 2016) (internal
quotation marks and citations omitted).
      10 Hunt v. Commonwealth, 304 S.W.3d 15, 32 (Ky. 2009) (“Because the
prosecutorial conduct complained of by Hunt occurred in a pretrial setting, the
presumption of vindictiveness doctrine is inapplicable.”); Commonwealth v. Leap, 179
S.W.3d 809, 814 (Ky. 2005) (“[W]e are not disposed to extend the presumption of
‘prosecutorial vindictiveness’ . . . to the pretrial setting.”)
      11   Perry, 507 S.W.3d at 592.

                                          9
the joinder was improper because the second indictment was sought solely for

vindictive purposes by the Commonwealth. Again, this was not the reason

presented to the trial court by the defense, and the trial court did not have the

opportunity to consider and rule on that argument. Accordingly, the issue is

unpreserved, and Miller did not request palpable error review.

      Regardless, the trial court did not err by granting the motion for joinder.

Under RCr 9.12, “[t]he court may order two (2) or more indictments, to be tried

together . . . if more than one (1), could have been joined in a single

indictment[.]” In other words, “[j]oinder is proper where the two crimes are

closely related in character, circumstance and time.”12 In this case, the crimes

committed against Mata occurred during the commission of the crimes against

Lauren and her children. Those crimes could have therefore been brought

under a single indictment with the original charges, and the joinder was

proper.

B. Educating the jury during voir dire.

      Miller’s next allegation of error is that the Commonwealth improperly

educated potential jurors on legal concepts during voir dire.

      The Commonwealth began its voir dire by providing a brief overview of

the facts of the case. It then began to discuss the crimes Miller had been

charged with as follows:

      the defendant has been charged with the following crimes: the
      murder of Lauren Brooke Alexander. Under Kentucky law, a
      person is guilty of murder when, with intent to cause death, he

      12   Debruler v. Commonwealth, 231 S.W.3d 752, 760 (Ky. 2007).

                                          10
      causes the death of that person or a third person. But murder can
      also include when a person wantonly engages in conduct which
      creates a grave risk of death to another person, and thereby causes
      the death of another person under circumstances manifesting
      extreme indifference to human life. The defendant is also charged
      with burglary in the first degree. A person is guilty of burglary in
      the first degree when they enter or remain in the residence of
      another without permission knowing they don’t have permission—

The defense objected on the grounds that the Commonwealth’s voir dire

sounded more like an opening statement and that they had yet to ask a

question. The Commonwealth responded that it could not meaningfully

question the venire if it did not know the serious nature of the charges. The

defense argued that those things could be covered in its opening statement, to

which the Commonwealth responded, “before you can get to opening statement

you have to be sure they can serve impartially on the jury, and voir dire is also

a chance to educate them on the law to make sure they can do that.”

      The trial court pointed out that it had never seen anyone go over every

element of every offense in voir dire. The Commonwealth said it did not intend

to discuss every element of the offenses, and further contended that many lay

people do not know the difference between burglary and robbery, nor do they

know what wanton endangerment is. Therefore, discussing the elements of the

crimes is reasonable. The defense responded that, if that was the case, it

wanted the court to require that the Commonwealth read the statutory

elements of the crimes verbatim. The court ruled: “if we could move a little

quicker through the counts, I don’t mind you identifying the counts. But I

don’t want to go into a lot of detail about it at this time.” The Commonwealth

then continued:
                                       11
      we were talking about burglary . . . enter or remain in a residence
      without permission knowing they don’t have permission with
      intent to commit a crime, while entering they’re armed with a
      deadly weapon. We have two counts of wanton endangerment in
      the first degree in this case. A person is guilty of wanton
      endangerment in the first degree when, manifesting extreme
      indifference to the value of human life, he wantonly engages in
      conduct which creates a substantial danger of death or serious
      physical injury to another person. Here we have two counts of
      endangering the life of . . . Lauren’s two-year-old son, and . . .
      Lauren’s two-month-old daughter, who were present in the home
      when their mother was shot in the face. We have a charge of
      tampering with physical evidence. Very briefly, a person tampers
      with evidence when they conceal or remove that evidence when
      they believe an official proceeding is about to begin in order to
      impair its availability. Here, the defendant is accused of
      concealing and hiding the murder weapon. Assault in the second
      degree, based on the intentional strike of Mr. McCampbell, “Mata,”
      in the head with a loaded Glock handgun causing physical injury.
      Lastly, a count of terroristic threatening based on the threat to kill
      Mata. Ladies and Gentlemen that was an extremely brief
      description of the tragic events of this case. Throughout the trial
      you will hear in detail about each one of those and you will receive
      thorough jury instructions regarding the law. Again, I only
      mention it now so you can begin to understand why we’re here and
      what this case is going to be about.


The Commonwealth did not ask any questions that related directly back to its

discussion of the elements of the offenses. But it did ask the blanket question

“at this point is there anything weighing on your heart that maybe I haven’t

thought to ask you that you know is going to make it very difficult to give the

defendant a fair trial knowing what you know right now?”

      As mentioned, during the side bench on this issue, the defense requested

that if the Commonwealth was going to be permitted to discuss the elements of

the crimes, that it do so verbatim. The defense now argues before this Court

that the Commonwealth’s voir dire was reversible error because it discussed

                                       12
the statutory elements of the charged offenses. Further, the Commonwealth

stated directly that its purpose was to “educate” the venire on the elements of

the crimes in order to determine which of them could serve impartially on the

jury. The defense never argued, as it does to this Court, that only the trial

court may educate the jury on legal concepts. We therefore hold that the

defense has attempted to “feed one can of worms to the trial judge and another

to the appellate court,” rendering this issue unpreserved.13 Miller did not

request palpable error review.

      Nevertheless, while it is true that voir dire “is not an occasion for counsel

to educate the juror panel regarding legal concepts,”14 this Court has also

recognized that “in order to fairly exercise the right of peremptory challenges

and challenges for cause, it is sometimes necessary to introduce legal concepts

to the jury panel to ascertain if any prospective juror is unable or unwilling to

adhere to the concept.”15 In Rogers v. Commonwealth, defense counsel

attempted to ask the venire about the different standards of proof for criminal

and civil trials.16 The Commonwealth objected to the question, and the defense

responded that it was trying to educate the jury about the fact that criminal

trials had a different standard of proof.17 The trial court sustained the




      13   Henson v. Commonwealth, 20 S.W.3d 466, 470 (Ky. 1999).
      14   Rogers v. Commonwealth, 315 S.W.3d 303, 307 (Ky. 2010).
      15   Id.
      16   Id. at 306.
      17   Id.

                                         13
Commonwealth’s objection, and this Court affirmed.18 The Rogers Court

reasoned that

      Appellant's counsel . . . never suggested to the trial court that he
      wanted to inquire if any juror would be unable to follow the
      criminal standard of proof beyond a reasonable doubt or would
      instead be inclined to apply the standard used in civil trials. Had
      he done so, the trial court's refusal to allow the inquiry would be
      subject to harmless error analysis. Because our review of the
      record discloses that Appellant's sole purpose in raising the matter
      during voir dire was to educate the jury, rather than to elicit
      potentially disqualifying information about the jury, we conclude
      that the trial court did not err when it terminated counsel's
      discussion of the issue.19

In this case, the Commonwealth acknowledged that it was attempting to

educate the venire about the statutory elements of the alleged crimes.

However, it told the court that its purpose in doing so was to identify potential

jurors that could not be impartial. Therefore, while the Commonwealth’s

actions were certainly unusual, given our holding in Rogers and the broad

discretion afforded to trial courts in controlling voir dire,20 we cannot hold that

the trial court erred by allowing the Commonwealth to inform the venire of the

elements of the charged offenses.

C. Evidentiary Issues

      Miller’s final arguments concern the trial court’s admission of several

pieces of evidence. Namely, evidence that: (1) Lauren was afraid of Miller and




      18   Id.
      19   Id. at 309 (internal citation omitted).
      20   Id. at 306.

                                              14
wanted to get away from him; (2) Miller stole a key from Lauren’s home; and (3)

Miller “stalked” Lauren before her death.

    (1) Lauren was afraid of Miller, wanted to get away from him, and
        was looking for a new place to live.

      Miller first asserts that several pieces of testimony introduced through

Lauren’s friends were inadmissible hearsay, and that the trial court therefore

erred by admitting them. Specifically, he argues that the following statements

were admitted in error: (1) Audrianna Johnson’s (Audrianna) testimony that

Lauren was afraid of Miller and wanted to get away from Miller; (2) Antavia

Kirby’s (Antavia) testimony that Lauren was afraid of Miller and wanted to get

away from him but did not know how; and (3) Haley Kendall’s (Haley) testimony

that Lauren was afraid of Miller and wanted to find a new place to live to get

away from him.

      Prior to trial, the Commonwealth provided notice pursuant to KRE21

404(c)22 that it intended to introduce prior bad acts testimony as part of its

case in chief. In relevant part, its notice stated:

      The Commonwealth intends to call both [Antavia] and [Audrianna]
      to testify concerning a discussion they collectively had with the
      victim, Lauren Alexander, shortly before her death . . . [Antavia]
      describes this discussion as a planned conversation to address the
      safety of Lauren Alexander and the danger posed to her by [Miller].
      [Audrianna] states that this discussion happened the day before
      the shooting. [Antavia] is unsure as to the exact date but believes
      this conversation had to have occurred within 4 days of the
      shooting.

      21   Kentucky Rule of Evidence.
      22  “In a criminal case, if the prosecution intends to introduce evidence pursuant
to subdivision (b) of this rule as a part of its case in chief, it shall give reasonable
pretrial notice to the defendant of its intention to offer such evidence.” KRE 404(c).

                                          15
      This discussion consisted of Lauren expressing her desire to get
      away from the [Miller] . . . Both [Antavia] and [Audrianna] will
      testify that they believed Lauren feared [Miller]. [. . .]

      The Commonwealth asserts that this information will be presented
      for the sole purpose of illustrating Lauren Alexanders’ (sic) state of
      mind within hours of her murder. The Commonwealth asserts
      that this testimony is admissible as an exception to KRE 802, the
      rule against hearsay, as the testimony would clearly fall under the
      Present Sense Impression exception . . . The Commonwealth
      anticipates that [Miller] will not deny his involvement in the
      shooting but will claim that the shooting occurred accidentally.
      The probative value of this testimony, as a whole, is that it enables
      the jury to understand how Lauren was perceiving her relationship
      with [Miller].

The defense filed a written objection to the Commonwealth’s notice. It argued,

in relevant part, as follows:

      Statement 1 (that the alleged victim wanted to get away from
      [Miller]) is clearly hearsay as defined by KRE 801, and does not fall
      within any exceptions listed in KRE 801A, 803, or 804, and
      therefore should be excluded.


      [. . .]

      Statement 4 (that both [Audrianna and [Antavia] believed that the
      alleged victim was afraid of [Miller]) may be admissible as lay
      opinion under KRE 701. However, unlike expert opinion, lay
      opinion cannot be based on hearsay . . . This statement should be
      excluded unless and until the Commonwealth can lay [a] proper
      foundation for its admission.

      [. . .]

      Statement 6 (that the alleged victim was looking for another place
      to live) is clearly hearsay as defined by KRE 801, and does not fall
      within any exceptions listed in KRE 801A, 803, and 804, and
      therefore should be excluded.

On the morning of the first day of trial, the trial court made its ruling regarding

the KRE 404(c) notice. The court found that Lauren’s fear of the defendant was
                                        16
admissible under the present sense impression exception to hearsay, and the

Commonwealth could accordingly admit evidence of both her fear and the basis

for that fear. With that said, we now address each witness’ testimony in turn.

      Miller argues that the following portions of Audrianna’s testimony were

admitted in error:23

      Q: Tell the jury how you would describe [Lauren and Miller’s]
      relationship.

      A: They were messin’ off for a little bit. But, in the midst of it, she
      found out a lot of things and she was trying her best to get away
      from him.

      [. . .]


      Q: How close in time to February 28, 2016, was Lauren also
      spending time with [Miller]?

      A: She had tried to get away from him like a couple of weeks before
      it happened. She was trying to reach out to a lot of people to try to
      figure out how to get away from him and what would be the right
      way to go about doing it.

      Q: Do you know why, did she tell you why she was trying to get
      away?

      A: Yes, she said that she was scared and that he had stolen a key
      off of her dresser.24




      23 Miller’s allegations of error regarding Audrianna’s testimony were properly
preserved by his written objection to the Commonwealth’s KRE 404(c) notice. We will
therefore review this issue for abuse of discretion. Mason v. Commonwealth, 559
S.W.3d 337, 342 (Ky. 2018). A trial court abuses its discretion when it rules in a way
that is unreasonable, unfair, or unsupported by sound legal principles.
Commonwealth v. English, 993 S.W.2d 941, 945 (Ky.1999).
      24   (Emphasis added).

                                          17
Audrianna further testified that in the weeks leading up to Lauren’s death,

Lauren spoke with her three times about how scared she was of Miller, and

that the last time Lauren spoke with her about her fear of Miller was the day

before she died.

      Miller first argues that Audrianna’s testimony that Lauren wanted to get

away from Miller did not meet the requirements for the present sense

impression exception to hearsay because Audrianna did not provide a time

frame for when Lauren told her she wanted to get away from Miller other than

“a couple of weeks before she died.” We agree.

      The present sense impression exception to the hearsay rule is housed in

KRE 803(1): “The following are not excluded by the hearsay rules, even though

the declarant is available as a witness: (1) Present sense impression. A

statement describing or explaining an event or condition made while the

declarant was perceiving the event or condition, or immediately thereafter.” As

the wording of the exception indicates, time is a key element to whether it is

applicable.25 The underlying theory of the rule is that “substantial

contemporaneity of event and statement negative the likelihood of deliberate or

conscious misrepresentation.”26 To be a present sense impression, “the

statement must be made while the declarant is observing the event,”27 or

immediately thereafter. The general statements that Lauren “was trying her



      25   Jarvis v. Commonwealth, 960 S.W.2d 466, 469 (Ky. 1998).
      26   Id.
      27   Bray v. Commonwealth, 68 S.W.3d 375, 381 (Ky. 2002).

                                          18
best to get away from [Miller],” and that she was trying to get away from him “a

couple of weeks before” her death were not statements about Lauren’s

observations. Rather, they concerned Lauren’s state of mind and therefore are

not admissible under KRE 803(1).28 The trial court was therefore incorrect in

determining that the statements were admissible under KRE 803(1) as present

sense impressions.

      However, “it is well-settled that an appellate court may affirm a lower

court for any reason supported by the record.”29 And, while Lauren’s

statements to Audrianna were not admissible as present sense impressions

under KRE 803(1), they were admissible under KRE 803(3)’s state of mind

exception to hearsay. Miller asserts that the statements were not admissible

under KRE 803(3) because the exception only applies to someone that is about

to take imminent action. We disagree. KRE 803(3) directs:

      The following are not excluded by the hearsay rules, even though
      the declarant is available as a witness:

               (3) Then existing mental, emotional, or physical
               condition. A statement of the declarant's then existing
               state of mind, emotion, sensation, or physical
               condition (such as intent, plan, motive, design, mental
               feeling, pain, and bodily health), but not including a
               statement of memory or belief to prove the fact
               remembered or believed unless it relates to the
               execution, revocation, identification, or terms of
               declarant's will.


      28  See id. (holding that the victim’s mother’s statement that she was scared for
the victim “described her emotional state at the moment of Appellant's approach,” and
therefore was not a present sense impression because “she was not observing an event
or condition by her statements”).
      29   See, e.g., McCloud v. Commonwealth, 286 S.W.3d 780, 786 n. 19 (Ky. 2009).

                                          19
The crucial component of the state of mind exception is not that the declarant

is about to take imminent action. Rather, the key is the

      contemporaneity of the declarant's state of mind and the statement
      describing it . . . [the exception] leaves no room for the use of a
      statement describing a state of mind that existed at some early
      time. The statement cannot be about a “past fact,” but must
      instead cast light upon . . . future intentions, which includes
      statements of present or then-existing mental states.30

In Dillon v. Commonwealth, this Court held that a statement by a murder

victim about her intention to move to a different state without the defendant

because she was afraid of him was “precisely the type of comment that casts

light on the future rather than a past act.”31 Here, Lauren’s statements to

Audrianna that she was trying to get away from Miller cast light on Lauren’s

intention to do so at some point in the future. Therefore, the statements were

admissible under the state of mind exception to hearsay. But that does not

end the inquiry.

      Although the statements satisfy KRE 803(3), they must also satisfy the

rules of relevance. Specifically, they must be relevant, i.e., they must have

“any tendency to make the existence of any fact that is of consequence to the

determination of the action more probable or less probable than it would be

without the evidence.”32 And, their probative value must not be substantially




      30Dillon v. Commonwealth, 475 S.W.3d 1, 22-23 (Ky. 2015) (internal quotation
marks and citations omitted).
      31   Id. at 23.
      32   KRE 401.

                                        20
outweighed by the danger of undue prejudice to the defendant.33 The Dillon

Court held that the victim’s statement that she intended to move out of the

state because she feared the defendant was relevant; it reasoned:

      These statements were relevant to prove [the victim’s] fear of [the
      defendant] . . . [W]hen a defendant claims self-defense or accident,
      as [the defendant] did, the victim’s fear of the defendant becomes
      an issue in the case, and evidence of that state of mind is relevant.
      [The victim’s] statements that she intended to move to Indiana out
      of fear of [the defendant] were therefore relevant.34

In this case, Miller claimed that Lauren was shot accidentally during their

struggle over the gun. Lauren’s fear of Miller accordingly became an issue in

the case. Her desire to get away from Miller was evidence of her fear and was

accordingly relevant. Miller argues that the evidence’s prejudicial effect

presumptively outweighed its probative value because the jury imposed the

maximum sentence of life imprisonment without the possibility of parole, citing

Taulbee v. Commonwealth.35 However, in this case, it is more likely that the

jury imposed the maximum sentence based on the nature of the crime, the

strength of the evidence, and Miller’s criminal history. As a result, we hold




      33   KRE 403.
      34   Dillon, 475 S.W.3d at 23.
      35  438 S.W.2d 777, 778 (Ky. 1969). We note that Taulbee solely concerned a
prosecutor’s inflammatory statements during closing argument, and no published
case of this Court has ever interpreted it to hold that prejudice is presumed any time
the maximum sentence is imposed; however, several unpublished appellate court
decisions have. See West v. Commonwealth, No. 2011-SC-000629-MR, 2013 WL
3155835, at *7 (Ky. June 20, 2013); Gibson v. Commonwealth, No. 2018-CA-001723-
MR, 2020 WL 5084278, at *4 (Ky. App. Aug. 28, 2020); Sloas v. Commonwealth, 2015-
CA-001183-MR, 2018 WL 6602098, at *4 (Ky. App. Dec. 14, 2018); Gaunt v.
Commonwealth, 2011-CA-000132-MR, 2012 WL 876770, at *6 (Ky. App. Mar. 16,
2012).

                                         21
that any presumed prejudice resulting from the admission of Audrianna’s

testimony was not substantially outweighed by its probative value.

Consequently, the trial court did not abuse its discretion by admitting it.

      Miller next argues that Audrianna’s testimony that Lauren “said that she

was scared” of Miller did not qualify under the state of mind exception to

hearsay. In Bray v. Commonwealth, this Court noted that “[s]tatements of fear

may be admissible pursuant to KRE 803(3)” if those statements otherwise

satisfy the rules of relevancy.36 In particular,

      [w]here a victim's state of mind is not at issue, the testimony is not
      allowed to be admitted into evidence. Specifically, where a
      defendant did not claim self-defense, an accidental death, or
      suicide, such statements usually have little relevancy except

      toward providing a strong inference of appellant's intent, actions or
      culpability.37


Here, Miller asserted that Lauren’s death was accidental. And, Audrianna did

not testify that Lauren told her that she was afraid of Miller at some point in

the past. Rather, Lauren expressed to Audrianna her then-current feelings of

fear towards Miller. Therefore, Audrianna’s testimony that Lauren was scared

of Miller satisfied both the state of mind exception to hearsay and the rules of

relevancy. And, for the reasons already articulated, the evidence’s probative




      36   68 S.W.3d 375, 381 (Ky. 2002).
      37  Id. at 381-82 (quoting Partin v. Commonwealth, 918 S.W.2d 219, 222 (Ky.
1996), overruled on other grounds by Chestnut v. Commonwealth, 250 S.W.3d 288 (Ky.
2008)) (internal quotation marks omitted).

                                            22
value was not substantially outweighed by any prejudicial effect it may have

had. Accordingly, the trial court did not err.

      Miller next argues that the trial court abused its discretion38 by allowing

Antavia to testify to the following:

      Q: Did Lauren ever express any concerns to you about [Miller]?

      A: Yeah.

      Q: Can you tell the jury about those?

      A: She was just worried a little bit, a little scared at one point. She
      just kind of wanted to get out and she didn’t know how.

      Q: How close in time to February 28 did she express those feelings
      to you?

      A: Well the day before I’d actually had Audrianna come over to my
      house and explain some things to her.

      Q: So you and Audrianna had a conversation with Lauren the day
      before she was shot?

      A: Yes.

      Q: And in that conversation did she express some concerns?

      A: Yes.39

Miller essentially makes the same arguments against the foregoing testimony

that he made against Audrianna’s testimony. Namely, that Lauren’s desire to

get away from Miller did not qualify as a present sense impression because it


      38 This allegation of error was preserved by Miller’s objection to the
Commonwealth’s KRE 404(c) notice. We therefore review it for abuse of discretion.
Mason, 559 S.W.3d at 342. A trial court abuses its discretion when it rules in a way
that is unreasonable, unfair, or unsupported by sound legal principles. English, 993
S.W.2d at 945.
      39   (Emphasis added).

                                         23
did not involve Lauren contemporaneously describing an event or condition as

she was perceiving it or immediately thereafter, and it did not qualify under the

state of mind exception because that statement concerned Lauren’s past

condition. In addition, Miller again asserts that Lauren’s fear of Miller did not

qualify under the state of mind exception because it did not meet the

contemporaneity requirement for that exception.

      We again agree that Lauren’s statements about her desire to get away

from Miller did not qualify as a present sense impression, contrary to the trial

court’s ruling. As discussed above, the statement was not connected to an

event or condition that Lauren was perceiving at that time, and therefore the

requirements of KRE 803(1) were not satisfied. However, the statement clearly

qualified under the state of mind exception because it demonstrated that at the

time of Lauren’s conversation with Antavia, she was contemplating how to get

away from Miller. In other words, when Lauren expressed her desire to get

away from Miller, that desire was “[a] statement of [her] then existing state of

mind . . . such as [her] intent”40 to get away from Miller. It was therefore

admissible under KRE 803(3).

      Similarly, and for the reasons already provided, Antavia’s testimony that

Lauren was afraid of Miller qualified under the state of mind exception to

hearsay. Miller is correct that Antavia first says that Lauren was afraid of

Miller “at one point.” But she then goes on to explain that Lauren expressed




      40   KRE 803(3).

                                        24
that fear during a conversation that she had with Audrianna and Antavia the

day before she died. That fear was therefore expressed by Lauren while she

was concurrently experiencing it, satisfying KRE 803(3).

      As previously discussed, Miller claimed that Lauren’s death was an

accident. Therefore, Lauren’s fear of Miller, and the desire to get away from

him due to that fear were both relevant.41 And we again hold that any

prejudicial effect this evidence may have had was not substantially outweighed

by its probative value. The trial court accordingly did not abuse its discretion

by admitting Antavia’s testimony.

      Finally, Miller argues that admitting the following portions of Haley’s

testimony was reversible error:

      Q: Did [Lauren] ever express any feelings to you about [Miller]?
      Any concerns?

      A: Not until the end, before her death, no.

      Q: So, she died on February 28, 2016. Prior to that what kind of
      concerns did she express to you?

      A: A few days before her murder she was expressing that she
      wanted to move. She didn’t want to be around him anymore.

      Q: Did she say why?

      A: Basically, she was scared. She wanted to get away.

      Q: She was scared of [Miller]?

      A: Yes.42



      41   See Dillon, 475 S.W.3d at 23.
      42   (Emphasis added).

                                           25
We note first that, unlike Miller’s arguments regarding Audrianna and

Antavia’s respective testimonies, his arguments concerning Haley’s testimony

are unpreserved. The Commonwealth did not discuss Haley’s anticipated

testimony in its KRE 404(c) notice, but the defense made no objection to her

testimony at trial, whether on KRE 404(c) grounds or on hearsay grounds.

Nevertheless, Miller has requested review of this issue for palpable error under

RCr 10.26.

      We will reverse under the palpable error standard only when a
      manifest injustice has resulted from the error. The required
      showing is probability of a different result or error so fundamental
      as to threaten a defendant's entitlement to due process of law.
      When we engage in palpable error review, our focus is on what
      happened and whether the defect is so manifest, fundamental and
      unambiguous that it threatens the integrity of the judicial
      process.43

Based upon the same reasoning discussed supra, we hold that no error

occurred in the admission of Haley’s testimony. Again, while Lauren’s desire to

get away from Miller was not a present sense impression, it was a statement

that qualified under the state of mind exception to hearsay. Likewise, her fear

of Miller that she expressed to Haley also qualified under the state of mind

exception to hearsay. And, because Miller claimed her death was an accident,

both statements were relevant. Finally, the statements’ probative values were

not substantially outweighed by their prejudicial effect.




      43 Tackett v. Commonwealth, 445 S.W.3d 20, 26 (Ky. 2014) (internal citations

and quotation marks omitted).

                                         26
   (2) Miller stole a key from Lauren’s home.

      Within the same KRE 404(c) notice discussed in Section II(C)(1) of this

opinion, the Commonwealth stated that “[Antavia] and [Audrianna] were

concerned for Lauren’s safety because of prior incidents where the Defendant

entered Lauren’s home unannounced[.]” The defense objected to this

anticipated testimony as follows: “Objection: Statement 3 (that on prior

occasions of (sic) Mr. Miller went to the alleged victim’s house unannounced) is

inadmissible character evidence under KRE 404[.]” As discussed, the trial

court ruled that evidence of Lauren’s fear of Miller and the reasons for that fear

were admissible. Therefore, it found that evidence that Miller would come into

Lauren’s home unannounced was admissible if that was one of the reasons

that she feared him.

      During Audrianna’s testimony she stated that Lauren was trying to get

away from Miller because “she was scared [and] he had stolen a key off of her

dresser.” The defense objected to this testimony. Defense counsel argued that

it was a prior bad act that was undisclosed by the Commonwealth’s KRE 404(c)

notice because the notice said nothing about Miller stealing a key. The

Commonwealth countered that the evidence was not being offered to prove that

Miller stole a key. Rather, the Commonwealth was trying to show that he

would enter Lauren’s home unexpectedly and the key was the means by which

he was able to do that.

      The trial court ruled that the theft of the key was a prior bad act under

KRE 404(b). Therefore, the court chose to admonish the jury to disregard the

                                       27
theft of the key. The Commonwealth asked the court if it could ask its

witnesses how Miller got into Lauren’s house and if she ever gave him a key.

The court found that it could ask those questions because it explained the

basis for Lauren’s fear. The trial court then admonished the jury:

      The witness has testified that there was a key that was stolen or
      taken. You shall disregard that as having any evidentiary value.
      There may be some proof later on or some testimony of him coming
      in the house. You can consider that as the mechanism, but the
      fact that a key may or may not have been taken shall not be
      considered as evidence in determining his guilt or innocence in the
      trial of this matter.

      Because the trial court gave a curative admonition regarding Miller’s

prior bad act of stealing the key, the parameters of this Court’s review are well-

established. Specifically,

      [a] jury is presumed to follow an admonition to disregard evidence
      and the admonition thus cures any error. There are only two
      circumstances in which the presumptive efficacy of an admonition
      falters: (1) when there is an overwhelming probability that the jury
      will be unable to follow the court's admonition and there is a
      strong likelihood that the effect of the inadmissible evidence would
      be devastating to the defendant; or (2) when the question was
      asked without a factual basis and was inflammatory or highly
      prejudicial.44

Before this Court, Miller does not assert that there was reversible error on the

grounds that the Commonwealth’s KRE 404(c) notice was insufficient. Rather,

he asserts that the trial court’s admonition was ineffective because the

Commonwealth continued to elicit testimony suggesting that Miller stole the




       44 Johnson v. Commonwealth, 105 S.W.3d 430, 441 (Ky. 2003) (internal

citations and quotation marks omitted).

                                        28
key. In particular he points to portions of Audrianna, Haley, and Antavia’s

respective testimonies.

      First, Miller argues during Audrianna’s testimony, the Commonwealth

elicited the following:

      Q: Did Lauren ever tell you she gave [Miller] a key?

      A: No.

Miller next points to the following excerpt from Haley’s testimony:

      CW: Without getting into how it may or may not have been
      obtained, did [Miller] have a key? According to Lauren.

      Defense: Objection, question calls for hearsay.

      CW: We’ve already ruled on that about present sense impression.

      Court: I’m going to sustain the objection.

      CW: To your knowledge, did Lauren ever voluntarily give him a key
      to her home?

      A: No.

Finally, Miller points to the following section of Antavia’s testimony:

      Q: To your knowledge, did Lauren ever give him a key?


      A: No.


We note that, apart from the Commonwealth’s question to Haley about whether

Miller had a key according to Lauren, the defense did not object to any of the

foregoing portions of testimony.

      As mentioned, this Court may hold that a trial court’s admonition is

ineffective if (1) there is an overwhelming probability that the jury was unable

                                        29
to follow the admonition and there is a strong likelihood that the effect of the

inadmissible evidence would be devastating to the defendant; or (2) “when the

question was asked without a factual basis and was inflammatory or highly

prejudicial.”45 We hold that neither of those scenarios is present in this case.

      First, there was no overwhelming probability that the jury was unable to

follow this admonition. After the admonition, the Commonwealth did not elicit

evidence from any other witness that Miller stole a key to Lauren’s home.

Instead, it asked questions that were well-within the trial court’s ruling, i.e., it

only asked if Lauren gave Miller a key to her home. Audrianna, Antavia, and

Haley all testified that one reason Lauren was afraid of Miller and wanted to get

away from him was that he would enter her home unannounced. We see no

reason why the jury would not have been able to consider Miller’s possession of

the key, stolen or not, solely as a mechanism by which he would enter Lauren’s

home without her permission. Further, there is not a strong likelihood that

Audrianna’s testimony that Miller stole the key would have been devastating to

his defense. With regard to Lauren’s murder, the sole issue the jury had to

decide was whether Miller shot Lauren intentionally. There was no question

about Miller being in Lauren’s home that morning, nor was there a question for

the jury about how he entered her home. In Miller’s own statement to police he

acknowledged that he was present in her home that morning and that he

entered her home by kicking in the door, not by use of a key. Consequently,




      45   Johnson, 105 S.W.3d at 441.

                                         30
testimony that he stole a key to Lauren’s home would have had no bearing on

his defense that Lauren was shot accidentally.

      Next, the Commonwealth never asked Audrianna if Miller stole a key

from Lauren’s home. The Commonwealth asked, “did she tell you why she was

trying to get away?” and Audrianna responded, “[y]es, she said that she was

scared and that he had stolen a key off of her dresser.” Accordingly, because

there was no question, there is no basis to hold that a question was asked

without a factual basis or that it was inflammatory or highly prejudicial. We

therefore affirm.

    (3) Miller stalked Lauren prior to her death.

      During his testimony, the medical examiner read the following from the

“narrative summary” section of his autopsy report: “Reportedly the decedent

was a 22-year-old white female that was allegedly shot by another on 2/28/16.

Per medical staff the decedent was reportedly stalked by a male and he

allegedly kicked in the door to her residence on 2/28/16.” The defense

objected to the testimony as a hearsay statement that contained the

inflammatory word “stalking,” and moved for a mistrial. The trial court found

that the allegation of stalking did not add anything to the medical examiner’s

diagnosis or treatment and sustained the defense’s objection. It denied the

defense’s motion for mistrial, but sua sponte admonished the jury as follows:

“Ladies and gentlemen I’d admonish you to ignore the last statement made.

You’ll give it no weight as evidence when you deliberate on the evidence




                                       31
presented.” In addition, that portion of the autopsy report was redacted prior

to being submitted as evidence.

      Again, juries are presumed to follow an admonition to disregard

evidence.46 And the only way to overcome that presumption is to either show:

(1) that “there is an overwhelming probability that the jury will be unable to

follow the court's admonition and there is a strong likelihood that the effect of

the inadmissible evidence would be devastating to the defendant” or (2) that

“the question was asked without a factual basis and was inflammatory or

highly prejudicial.”47

      In his brief to this Court, Miller presented no arguments as to why the

trial court’s admonition would have been ineffective, and there is nothing in the

record that would lead us to hold otherwise. The jury was properly

admonished, the autopsy report was redacted, and the allegation of stalking

was never mentioned again. Consequently, we hold no error occurred.

                               III.   CONCLUSION

      Based on the foregoing, we affirm.

      All sitting. All concur.




COUNSEL FOR APPELLANT:


      46   Johnson, 105 S.W.3d at 441.
      47   Id.

                                         32
Julia Karol Pearson
Assistant Public Advocate
Department of Public Advocacy

COUNSEL FOR APPELLEE:

Daniel Jay Cameron
Attorney General of Kentucky

Mark Daniel Barry
Assistant Attorney General




                                33